                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBIN BUSBY                        :             CIVIL ACTION
                                   :
          v.                       :
                                   :
STEADFAST INSURANCE CO., et al.    :              NO. 19-2225

                               ORDER

          AND NOW, this 31st day of October, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that:

          (1)   the motion of plaintiff Robin Busby for partial

summary judgment against defendants Steadfast Insurance Co. and

USAA General Indemnity Co. that she was involved in two

accidents on October 29, 2016 (Doc. # 20) is GRANTED;

          (2)   the cross-motion of defendant USAA General

Indemnity Co. for partial summary judgment that plaintiff Robin

Busby was involved in only one accident on October 29, 2016

(Doc. # 23) is DENIED; and

          (3)   the cross-motion of defendant Steadfast Insurance

Co. for partial summary judgment that plaintiff Robin Busby was

involved in only one accident on October 29, 2016 (Doc. # 24) is

DENIED.

                                       BY THE COURT:


                                       /s/ Harvey Bartle III
                                                                  J.
